         Case 1:18-cv-00171-CRC Document 82 Filed 12/11/18 Page 1 of 10



                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
MORGAN ROE, et al.,                  )
                                     )
                  Plaintiffs,        )
                                     )
      v.                             )  Civil Action No. 1:18-cv-00171
                                     )
REGINALD LA’VINCIENT WILSON, et )
al.,                                 )
                                     )
                  Defendants.        )
____________________________________)

                PLAINTIFFS’ MEMORANDUM OF OPPOSITION TO THE
                  DISTRICT OF COLUMBIA’S MOTION TO DISMISS


       Plaintiffs respectfully request that the Court deny the District of Columbia’s Motion to

Dismiss. [ECF No. # 65].



  I.       Plaintiffs asserted a viable claim under Title IX, 20 U.S.C. §§ 1681-1688, against
           the District.

       A school district will not be liable in damages under Title IX for teacher-on-student

sexual harassment "unless an official of the school district who at a minimum has authority to

institute corrective measures on the district's behalf has actual notice of, and is deliberately

indifferent to, the teacher's misconduct. Gebser v. Lago Vista Ind. Sch. Distr., 524 U.S. 274

(1998). Title IX plaintiffs, like Appellants, seeking to recover damages against a school district

for teacher-on-student sexual harassment must establish two things to survive summary

judgment: (1) a school district official with the authority to take corrective measures had actual

notice of the harassment; and (2) the official with such notice was deliberately indifferent to the

misconduct. See Gebser, 524 U.S. at 290-93; Davis v. Dekalb County Sch. Dist., 233 F.3d 1367,

                                                  1
         Case 1:18-cv-00171-CRC Document 82 Filed 12/11/18 Page 2 of 10



1371 (11th Cir.2000) cited in Sauls v. Pierce County School Dist., 399 F.3d 1279, 1284 (11th

Cir. 2005).

       Dale Mann is an official of the school district with authority to institute corrective

measures on DCPS’ behalf. Many Title IX lawsuits alleging municipal liability fail because the

Plaintiff never filed a complaint with the head of the agency, typically the only person authorized

to discipline or fire a bad employee. (e.g., school chancellor, police chief). In this case, however,

the D.C. Code of Municipal Regulations expressly creates several exceptions to the typically

absolute authority of the Chancellor or Superintendent to hire and fire all teachers.

       In the District of Columbia, the Superintendent of Schools or the Superintendent’s

designee may effect the dismissal, suspension, or demotion for cause of any employee under his

or her authority. 5 D.C. Mun. Reg. § 5-E1402. One exception to the section 5-E1402

concerning the exclusive duty or authority of a superintendent or superintendent’s designee

dismissing a teacher is in the case of a probationary employee. 5 D.C. Mun. Reg. § 5-E1402.

Neither the Superintendent nor the Superintendent’s designee is authorized to separate a

probationary employee from employment with DCPS. Id.

       As a new DCPS teacher in 2011, Defendant Wilson was a probationary teacher the entire

2011-12 school year, despite having previously taught in Mississippi. D.C. Mun. Reg. § 5-E1307

(new teachers are required to spend their first two years on probation).

       A Supervisor is the administrative head of a school. In the case of a teacher such as

Reginald Wilson, the principal is the Supervisor. Oates v. District of Columbia, 647 F. Supp.

1079 (D.D.C. 1986) (CBA stated that “the supervisor shall make available to all ET-15 personnel

in the school a list of vacancies and the qualifications” and “the athletic director at Ballow


                                                  2
         Case 1:18-cv-00171-CRC Document 82 Filed 12/11/18 Page 3 of 10



advised the principal of vacancies on the coaching staff, and one of the vacancies was football

coach… [t]he vacancy announcement was dated April 19, 1985”). Consequently, the task of

investigation and discipline fell to Defendant Wilson’s Supervisor, Dale Mann. As Defendant

Wilson’s Supervisor, Dale Mann was permitted to investigate Defendant Wilson for misconduct

and to engage in corrective actions including but not limited to providing written counseling and

issuing written letters of reprimand.

       Unfortunately, despite receiving actual notice of teacher misconduct, Mann was

deliberately indifferent to such notice. Mann neglected his obligation under Title IX to

investigate, and if necessary, to discipline Wilson. Mann’s actions can be distinguished from

those of school officials in Sauls v. Pierce County School District, 399 F. 3d 1279 (11th Cir.

2005). In Sauls, minor plaintiff asserted that the school district was deliberately indifferent

because it failed to respond to credible allegations of the sexual abuse of a minor. Id. Although

the school district in Sauls had no evidence of a sexual relationship between a female teacher and

a sixteen-year old male student, the school district nonetheless took corrective actions. Id. at

1282. Because one “tip” only referred to former students, the school official did not have the

option of removing any of the students from Blythe’s classes. Id. The school official did,

however, admonish the accused teacher both orally and in writing, and directed her to avoid even

the appearance of impropriety when dealing with students. Id. The school official also instructed

the accused teacher to avoid situations where she would be alone with male students. Based on

these actions, the Eleventh Circuit concluded that the school district was not deliberately

indifferent to the allegation of sexual abuse of a minor.

       The facts alone easily enable us to distinguish the instant case from that of Sauls. Like

the school official in Sauls, Dale Mann received credible allegations from a boy’s parent that a

                                                  3
         Case 1:18-cv-00171-CRC Document 82 Filed 12/11/18 Page 4 of 10



teacher was inappropriately touching and making verbal sexual overtures to the little boy. Like

the school official in Sauls, Dale Mann was authorized to counsel, admonish, and reprimand the

accused teacher. Sadly, unlike the school official in Sauls, Dale Mann refused to use his official

authority to question, counsel, or reprimand Wilson. Unlike the official in Sauls, Mann was

deliberately indifferent to the plight of minor Plaintiff Roe, did no such thing, and thus the

District of Columbia can be faulted as being deliberately indifferent, and thus liable under Title

IX.

       After complaining falsely about being harassed by Roe’s father Doe, and having Mann

and Anderson act to defend him and to ignore Doe’s allegations about Wilson’s sexual

harassment and assault of his child, Wilson felt emboldened to further emotionally and mentally

damage minor Plaintiff Roe by keeping him alone in a room and sexually assaulting him. Sec.

Am. Compl. ¶¶ 83-90. Instead of investigating Wilson, the following year Mann assigned Wilson

to teach younger preschool children and attempted to silence Doe (by suggesting he could report

Doe for child neglect) instead of reporting Wilson. Sec. Am. Compl. ¶¶ 94, 115-16. Had Mann

investigated, counseled, and reprimanded Wilson based on Doe’s complaints, Mann could have

deterred Wilson from sexually assaulting minor Roe. For that reason, the District of Columbia

Public School can and should be held liable for the damages suffered by minor Plaintiff Roe.



 II.       Plaintiffs sufficiently asserted municipal liability against the District under the
           Fifth Amendment pursuant to 42 U.S.C. § 1983.
       This circuit has identified several ways in which a plaintiff may allege a
       municipal policy or custom. Specifically, she may point to (1) “the explicit setting
       of a policy by the government that violates the Constitution,” (2) “the action of a
       policy maker within the government,” (3) “the adoption through a knowing failure
       to act by a policy maker of actions by his subordinates that are so consistent that
       they have become ‘custom,’” or (4) “the failure of the government to respond to a


                                                  4
           Case 1:18-cv-00171-CRC Document 82 Filed 12/11/18 Page 5 of 10



          need (for example, training of employees) in such a manner as to show ‘deliberate
          indifference’ to the risk that not addressing the need will result in constitutional
          violations.”
Blue v. District of Columbia, 811 F. 3d 14, 18-19 (D.C. Cir. 2015) (Tatel, J.) (lamenting that, on

appeal, Blue pursued only the theory that under certain circumstances, a single decision by a

municipal official with final policymaking authority can constitute a municipal policy).

          As Defendant acknowledges, a municipality can be found liable when its customs,

practices, or policies are the moving force for the constitutional violation. Mot. 10 [ECF No.

67]. Consequently, Defendant attempts to assert that Plaintiffs have not demonstrated that a

practice or policy was the moving force behind the violation of Morgan Roe’s constitutional

rights.

          Plaintiffs assert that DCPS’ acquiescence of child sex abusers not only represents a

colossal failure by a policy maker to act, but a knowing failure that even attracts men like

Reginald La’Vincient Wilson to move here from other parts of the country to teach in DCPS’

schools. The rarely-investigated DCPS teachers or those never investigated, like Wilson or

Weismiller from the Blue case (Sec. Am. Compl. ¶¶ 153-195) represent only the small fraction

of the misbehaving teachers that the Department of Justice occasionally decides to prosecute.

DCPS is well aware of many other DCPS teachers – including teachers John Eaton under Dale

Mann - are simply never prosecuted because Assistant U.S. Attorneys like Toni Florence simply

decline to prosecute every case in which the DOJ believes an adult to be a pedophile. People

like Florence and her colleagues, being assigned to the unglamorous child sexual abuse unit, seek

to amass a strong enough record of success to take them up and out to better assignments. When

a case seems possibly too tough to win, as opposed to the airtight, impossible-to-lose cases they

have gone forward with, they do not prosecute. Sec. Am. Compl. ¶ 158 (DCPS elementary


                                                   5
         Case 1:18-cv-00171-CRC Document 82 Filed 12/11/18 Page 6 of 10



school teacher Giovanni Peña admitted to touching a nine-year old male student inappropriately”

over his clothing in the classroom); see also Former School Teacher Sentenced to 2 ½ Years in

Prison For Sexually Abusing Fourth Grade Student in Classroom, DEPARTMENT OF

JUSTICE, Sept. 4, 2015, https://www.justice.gov/usao-dc/pr/former-school-teacher-sentenced-2-

12-years-prison-sexually-abusing-fourth-grade-student (Peña texted nude photos of his erect

penis to the child, as well as a photo of Peña’s sperm), https://www.justice.gov/usao-

dc/pr/former-school-teacher-sentenced-2-12-years-prison-sexually-abusing-fourth-grade-student.

Man like Reginald Wilson know this and continue to apply to DCPS schools and for whatever

reason have little difficulty being hired.

       In minor Roe’s case, not only did the school principal Mann, attempt to silence Roe’s

father Doe by offering him a job, after Doe complained to Mann, Mann also made a veiled threat

to report Roe for allegedly neglecting his other child – instead of ever once reporting Reginald

Wilson for sexually abusing minor Plaintiff Roe and other children. Sec. Am. Compl. ¶¶ 41,

115, 116.Misbehaving teachers have been enabled by ineffective policies to very casually and

unabashedly molest children in DCPS. DCPS’ failure to act is so consistent that it has plainly

become custom.

       Plaintiffs have presented enough evidence of this failure in the complaint to demonstrate

that this systemic failure is real, and no mere set of unconnected, unsubstantiated allegations. If

the Court permits Plaintiffs to engage in discovery, Plaintiffs will only further establish this.

       The District of Columbia’s failure to respond by ever training its employees to recognize,

report, and possibly even repel child sexual assault speaks volumes about its deliberate

indifference to the problem of sexual abuse of children in its schools. In 2011 and 2012, and

even to this day, DCPS does not include such training among all the other in-service courses it

                                                  6
         Case 1:18-cv-00171-CRC Document 82 Filed 12/11/18 Page 7 of 10



requires teachers to complete. In minor Roe’s case, teachers who could have assisted Roe and

his family instead rallied around and supported Wilson who they believed to be unfairly accused.

Sec. Am. Compl. ¶¶ 98-114 (Eric Hutchins verbally assaulted Doe, and Hutchins’ mother

threatened to have Roe’s children taken away to foster care).

III.       Plaintiff John Doe never claimed that he had his own claims under Title IX or 42
           U.S.C. 1983.
       Plaintiff John Doe never sought relief for himself under Title IX or 42 U.S.C. 1983.

Defendant District of Columbia should stop trying to mislead the Court in this way.

IV.        Plaintiff’s claims are not barred by the applicable statute of limitations.
       Defendant District of Columbia claims that a three-year statute of limitations expired and

that minor Plaintiff Roe’s claims are time-barred. In fact, the Supreme Court has determined that

42 U.S.C. § 1983 actions are equivalent to personal injury actions and that the state’s statute of

limitations for personal injury actions will be applied to § 1983 claims. Wilson v. Garcia, 471

U.S. 261, 266 (1985). Because the time frame for filing a sexual abuse lawsuit is three years

from one’s eighteenth birthday, for abuse that happened to a minor, the statute of limitations

from minor Plaintiff’s claims will expire in 2025.

       Because John Doe is not a minor, Defendant argues that under the law his claims – not

claims filed on behalf of Morgan Roe as Morgan Roe’s best friend, should be time-barred. Doe

requests that you consider the equitable principle on laches in permitting any claims he

personally has against any of the Defendants in tort to lie at least with regard to equitable relief.

“The doctrine [of laches] is equitable in nature, and its application ‘turns on whether the party

seeking relief delayed inexcusably or unreasonably in filing suit,’ not simply whether the party

delayed.” Menominee Indian Tribe of Wis. v. United States, 614 F.3d 519, 531–32 (D.C. Cir.


                                                  7
         Case 1:18-cv-00171-CRC Document 82 Filed 12/11/18 Page 8 of 10



2010) (quoting Pro–Football, Inc. v. Harjo, 415 F.3d 44, 49 (D.C.Cir.2005) (per curiam)). “

‘[L]aches is not, like [the statute of] limitation, a mere matter of time,’ but ‘attaches only to

parties who have unjustifiably delayed in bringing suit.’ ” Id. at 531 (quoting Holmberg v.

Armbrecht, 327 U.S. 392, 396, 66 S. Ct. 582 (1946); Pro–Football, Inc., 415 F.3d at 49 ). Laches

“applies where there is ‘(1) lack of diligence by the party against whom the defense is asserted,

and (2) prejudice to the party asserting the defense.’ ” Pro Football, Inc. v. Harjo, 565 F.3d 880,

882 (D.C. Cir. 2009) (quoting Nat'l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 121–22, 122

S. Ct. 2061, 153 L.Ed.2d 106 (2002); see also Gates v. Dist. of Columbia, 66 F. Supp. 3d 1 (D.

D.C. 2014).

       In this case, Roe’s and Doe’s reliance upon Sheldon Cohen, an attorney employed by The

Suder Law Firm, a firm concentrating in child sexual abuse cases, caused significant undue delay

that should not be attributed to a lack of diligence on the part of either Roe or his father, Doe.

Sec. Am. Compl. ¶ 136. After U.S. DOJ AUSA Toni Florence declined to prosecute Reginald

Wilson, id. at ¶ 130, Cohen effectively became disinterested in the case, advising simply that

Doe’s family file a tort claim so they could stop contacting him. Id. at 136. When he advised

them to do this, Cohen was already aware that Doe had missed the six-month D.C. Code-

mandated deadline to notify the D.C. Government of an impending lawsuit, and thus, should

have known that any tort claim filed with the D.C. Government would be dismissed or

disregarded. He advised Doe to file a tort claim against the D.C. Government anyway. Id. at

136. Cohen never advised his clients to take any other action, such as filing this federal lawsuit,

despite the fact that federal causes of action can continue whether a Plaintiff notifies the D.C.

government of pending litigation within six months or not. The D.C. government intentionally,

or with disregard to the Plaintiffs’ legal rights, took two years simply to tell Plaintiffs it saw no


                                                   8
         Case 1:18-cv-00171-CRC Document 82 Filed 12/11/18 Page 9 of 10



liability in tort. Sec. Am. Compl. ¶¶ 146-48. The D.C. Government did not opine on any

liability under Federal causes of action even Plaintiffs threatened them with federal lawsuits for

two years. Id.

       Based on the advice of counsel, Roe pursued administrative remedies that he was told

had a good chance of success. His attorney never suggested timely filing separate legal action in

Federal court against the District of Columbia. Roe had no way of knowing that his son’s

attorney simply wanted no more to do with the case after AUSA Florence declined to prosecute

Reginald Wilson.

       Per the doctrine of laches, this Court should find that no statute of limitations bars actions

by Plaintiff Doe or Roe. The District of Columbia, a defendant in this case, unreasonably

delayed Doe, and thus Roe, from filing this action, by taking an unreasonable period to issue

what should have been an automatic denials of his tort claim, which failed due to a failure to

notify the Mayor within six months. Because the District of Columbia demonstrated a lack of

diligence, and in doing so, gravely caused both Plaintiffs to miss statutes of limitations in this

case, under the doctrine of laches, this Court should permit both Plaintiffs pursue actions in this

case despite the expiration of any statute of limitations.



 V.        Conclusion

       For the foregoing reasons, Plaintiffs ask that the Court deny in its entirety Wilson’s

motion to dismiss.




                                                  9
      Case 1:18-cv-00171-CRC Document 82 Filed 12/11/18 Page 10 of 10



DATED: December 11, 2018    Respectfully submitted,

                            THE LAW OFFICES OF
                            GERALD L. GILLIARD, ESQ. LLC

                            __/s/ Gerald L. Gilliard___________________
                            Gerald L. Gilliard, Esq.
                            D.C. Bar. No. 497726
                            1629 K Street NW, Suite 300
                            Washington, D.C. 20006
                            Tel. (202) 827-9753
                            Fax. (202) 478-1783
                            E-Mail: ggilliard@employmentlegalteam.com




                                     10
